Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 1 of 23




            EXHIBIT B
              Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 2 of 23

                                                                                                USOO9665705B2


(12) United States Patent                                                 (10) Patent No.:     US 9,665,705 B2
       Burke                                                              (45) Date of Patent:    *May 30, 2017
(54) REMOTE ENTRY SYSTEM                                                            63/0861 (2013.01); H04 W 12/08 (2013.01);
                                                                                           H04W 84/12 (2013.01); H04W 84/18
(71) Applicant: Securicom (NSW) Pty. Ltd., Ramsgate,                                                                (2013.01)
                NSW (AU)                                               (58) Field of Classification Search
                                                                               CPC ....................................................... GO6F 21 F32
(72) Inventor: Christopher John Burke, Ramsgate                                See application file for complete search history.
                (AU)
                                                                       (56)                       References Cited
(73) Assignee: SECURICOM (NSW) PTY LTD,
               Ramsgate (AU)                                                             U.S. PATENT DOCUMENTS

(*) Notice:       Subject to any disclaimer, the term of this                 5,109,428 A * 4/1992 Igaki .................... A61B 5, 1172
                  patent is extended or adjusted under 35                                                                                    356/71
                  U.S.C. 154(b) by 0 days.                                    5,933,515 A *        8/1999 Pu ...................... GO6K9/00006
                                                                                                                                           340,553
                  This patent is Subject to a terminal dis                    7,152,045 B2 * 12/2006 Hoffman ................. G06F 21.32
                  claimer.                                                                                                                  235,379

(21) Appl. No.: 15/000,818                                                                  OTHER PUBLICATIONS

(22) Filed:       Jan. 19, 2016                                        Klosterman, Andrew J., and Gregory R. Ganger. “Secure continuous
                                                                       biometric-enhanced authentication.” (2000).*
(65)                 Prior Publication Data
       US 2016/O132672 A1          May 12, 2016                        * cited by examiner
                                                                       Primary Examiner — Shawnchoy Rahman
            Related U.S. Application Data                              (74) Attorney, Agent, or Firm — Brinks Gilson & Lione
(63) Continuation of application No. 13/572,166, filed on
     Aug. 10, 2012, now Pat. No. 9,269,208, which is a                 (57)                         ABSTRACT
                      (Continued)                                      A system is disclosed for providing secure access to a
                                                                       controlled item, the system comprising a database of bio
(30)         Foreign Application Priority Data                         metric signatures, a transmitter Subsystem comprising a
                                                                       biometric sensor for receiving a biometric signal, means for
 Aug. 13, 2003      (AU) ................................ 20O3904317   matching the biometric signal against members of the data
                                                                       base of biometric signatures to thereby output an accessi
(51) Int. Cl.                                                          bility attribute, and means for emitting a secure access signal
       H04L 29/06              (2006.01)                               conveying information dependent upon said accessibility
       G06F 2D/32              (2013.01)                               attribute, wherein the secure access signal comprises one of
       G06F2L/35               (2013.01)                               at least a rolling code, an encrypted BluetoothTM protocol,
       G07C 9/00               (2006.01)                               and a WiFiTM protocol, and a receiver sub-system compris
       HO47 (2/08              (2009.01)                               ing means for receiving the transmitted secure access signal
                        (Continued)                                    and means for providing conditional access to the controlled
(52) U.S. Cl.                                                          item dependent upon said information.
       CPC .............. G06F 21/32 (2013.01); G06F 21/35
                (2013.01); G07C 9/00158 (2013.01); H04L                                 17 Claims, 10 Drawing Sheets
            Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 3 of 23


                                               US 9,665,705 B2
                                                        Page 2

            Related U.S. Application Data
     continuation of application No. 10/568,207, filed as
     application No. PCT/AU2004/001083 on Aug. 13,
     2004, now Pat. No. 8,266,442.
(51) Int. Cl.
      HO4W 84/12           (2009.01)
      HO4W 84/18           (2009.01)
      Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 4 of 23


U.S. Patent                                            US 9,665,705 B2




      00#
      Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 5 of 23


U.S. Patent      May 30, 2017     Sheet 2 of 10         US 9,665,705 B2




                                   <TOE|-
                                       >

         "euge
           re



                                                             ——>–


                                                  ;- |----
                                                     >
      Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 6 of 23


U.S. Patent      May 30, 2017          Sheet 3 of 10       US 9,665,705 B2



                                                         200

                                                       -
                       iometric signal
                        received?




                       Compare to
                       signatures




                      Select control
                          option
        2O6



                      Send access
                          signal




                                                       Fig. 3
      Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 7 of 23


U.S. Patent      May 30, 2017         Sheet 4 of 10     US 9,665,705 B2




                                                      -


                        Access signal
                          received?




                        Compare to
                           Code




         305            Send control
                           signal




                                                      Fig. 4
              Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 8 of 23


U.S. Patent              May 30, 2017     Sheet S of 10        US 9,665,705 B2




                                                                      -61-I
                                                                      G


   00G
                           #09




         O
         an
         wn




                                         ?—+- —
       Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 9 of 23


U.S. Patent       May 30, 2017         Sheet 6 of 10      US 9,665,705 B2



                                                             700




                            From Fig. 7 or Fig. 8




                                 Biometric signal
                                   received?


                                                    702
    to Fic. 8                      Database
        9 (06                       empty?


                                                    704
                                  Administrator
                                    biometric
                                    received?
     Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 10 of 23


U.S. Patent          May 30, 2017      Sheet 7 of 10         US 9,665,705 B2



                                                               600
                               From Fig. 6 (to                -
                                       YES            6O2

                                      Compare to
                                      signatures

     604                                               603
            Insert duress
                bit(s)        YES       Duess?
                                              NO
    606                                                605
           Insert telemetry
                bit(s) -- Telemetry?
                                              NO
    608                                                6O7
            insert access     YES
                bit(s)
                                              NO

                               609     insert alert
                                          bit(s)
                                                      60

                                     Send Control
                                        signal




                                                             Fig. 7
     Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 11 of 23


U.S. Patent           May 30, 2017        Sheet 8 of 10           US 9,665,705 B2


                                          From Fig. 6
                                             (0.                          800
                           802

        Store administrator       YES     st administra
              Signature                    tor input?



                                        Another admin
                                        istrator desired?

                                                                     81
                          805

         Store duress            YES     Duress signa
           signature                     ture desired?



                          807

         Store simple                    implesignature
          signature                        desired?



                          809

              Erase              YES     rase signature
         signature(s)                      desired?




                                        More adminis
          To Fig. 6                       tration?          YES
         Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 12 of 23


U.S. Patent              May 30, 2017     Sheet 9 of 10               US 9,665,705 B2



                                           From Fig. 6
                                              (o)                          900
                                                              901         -
                   Emit "enrolment"        st administras
             903   tone & flash Red         tor input?
                    LED (ongoing)

                                         Ennit"enrolment"
                                        tone & flash Green N. 902
                                           LED (once)

                                          Read biometric
                                        signal (directed by     905
                                           Amber LED)

 To Fig. 6
                    Emit "rejection"
                         tone



                                            inger press
                   Store signature       exceeds prede
                                         er nined period?

                                                   YES

                                          Erase relevant
                                            signature(s)
                                                                912
       Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 13 of 23


U.S. Patent           May 30, 2017          Sheet 10 of 10              US 9,665,705 B2




                      111      - - -A
                               r
                                                                               OO

         Controlled                Contr'
          ter

                                   -




                                       Communication
                                         NetWork
                                                               102O


                                                w    w m men rew war   -116

                                                                              107

           Audio-Video
            Interface
   {                                                                          1004




           OO
                                              1013         1006
                                                                                     |
                12
             Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 14 of 23


                                                   US 9,665,705 B2
                             1.                                                                  2
              REMOTE ENTRY SYSTEM                                      Current systems as depicted in FIG. 1 utilise a commu
                                                                     nication protocol called “Wiegand for communication
          CROSS-REFERENCE TO RELATED                                 between the code entry module 403 and the controller 405.
                 APPLICATIONS                                        The Wiegand protocol is a simple one-way data protocol that
                                                                     can be modified by increasing or decreasing the bit count to
  This application is a continuation patent application of           ensure uniqueness of the protocol among different security
U.S. Non-Provisional application Ser. No. 10/568.207 for             companies. The Wiegand protocol does not secure the
REMOTE ENTRY SYSTEM, filed Jun. 4, 2008, the disclo                  information being sent between the code entry module 403
sure of which is incorporated by reference in its entirety. 10 and the controller 405.
                                                                        More advanced protocols such as RS 485 have been used
              FIELD OF THE INVENTION                                 in order to overcome the Vulnerability of the Wiegand
                                                                     protocol over the long distance route 404. RS485 is a duplex
   The present invention relates to secure access systems            protocol offering encryption capabilities at both the trans
and, in particular, to systems using wireless transmission of        mitting and receiving ends, i.e. the code entry module 403
security code information.
                                                                15   and the controller 405 respectively in the present case. The
                                                                     length of the path 404 nonetheless provides an attack point
                     BACKGROUND                                      for the unauthorised person.
                                                                        Due to the cost and complexity of re-wiring buildings and
   FIG. 1 shows a prior art arrangement for providing secure         facilities, security companies often make use of existing
access. A user 401 makes a request, as depicted by an arrow          communication cabling when installing and/or upgraded
                                                                     security systems, thereby maintaining the Vulnerability
402, directed to a code entry module 403. The module 403 described above.
is typically mounted on the external jamb of a secure door.
The request 402 is typically a secure code of Some type                                   SUMMARY
which is compatible with the code entry module 403. Thus, 25
for example, the request 402 can be a sequence of secret            It is an object of the present invention to substantially
numbers directed to a keypad 403. Alternately, the request overcome, or at least ameliorate, one or more disadvantages
402 can be a biometric signal from the user 401 directed to of existing arrangements.
a corresponding biometric sensor 403. One example of a              According to a first aspect of the present invention, there
biometric signal is a fingerprint. Other physical attributes 30 is provided a system for providing secure access to a
that can be used to provide biometric signals include Voice, controlled item, the system comprising:
retinal or iris pattern, face pattern, palm configuration and so    a database of biometric signatures:
O                                                                   a transmitter Subsystem comprising: a biometric sensor
   The code entry module 403 conveys the request 402 by for receiving a biometric signal; means for matching the
sending a corresponding signal, as depicted by an arrow 404, 35 biometric signal against members of the database of bio
to a controller 405 which is typically situated in a remote or metric signatures to thereby output an accessibility attribute;
inaccessible place. The controller 405 authenticates the and means for emitting a secure access signal conveying
security information provided by the user 401 by interro information dependent upon said accessibility attribute,
gating a database 407 as depicted by an arrow 406. If the wherein the secure access signal comprises one of at least a
user 401 is authenticated, and has the appropriate access 40 rolling code, an encrypted BluetoothTM protocol, and a
privileges, then the controller 405 sends an access signal, as WiFiTM protocol; and
depicted by an arrow 408, to a device 409 in order to provide       a receiver Sub-system comprising; means for receiving the
the desired access. The device 409 can, for example, be the transmitted secure access signal; and means for providing
locking mechanism of a secure door, or can be an electronic conditional access to the controlled item dependent upon
lock on a personal computer (PC) which the user 401 desires 45 said information.
to acceSS.                                                          According to another aspect of the present invention,
   A proximity card can also be used to emit the request 402, there is provided a transmitter Sub-system for operating in a
in which case the code entry module 403 has appropriate system for providing secure access to a controlled item, the
functionality.                                                   system comprising a database of biometric signatures, a
   Although the request 402 can be made secure, either by 50 receiver Sub-System comprising means for receiving a
increasing the number of Secret digits or by using a biomet secure access signal transmitted by the transmitter Sub
ric system, the communication infrastructure in FIG. 1 is system, and means for providing conditional access to the
typically less secure. The infrastructure 400 is generally controlled item dependent upon information conveyed in the
hardwired, with the code entry module 403 generally being secure access signal; wherein the transmitter Subsystem
mounted on the outside jamb of a secured door. In Such a 55 comprises: a biometric sensor for receiving a biometric
situation, the signal path 404 can be over a significant signal; means for matching the biometric signal against
distance in order to reach the controller 405. The path 404 members of the database of biometric signatures to thereby
represents one weak point in the security system 400, output an accessibility attribute; and means for emitting the
providing an unauthorised person with relatively easy access secure access signal conveying said information dependent
to the information being transmitted between the code entry 60 upon said accessibility attribute, wherein the Secure access
module 403 and the controller 405. Such an unauthorised          signal comprises one of at least a rolling code, an encrypted
person can, given this physical access, decipher the com BluetoothTM protocol, and a WiFiTM protocol.
municated information between the code entry module 403             According to another aspect of the present invention,
and the controller 405. This captured information can be there is provided receiver Sub-system for operating in a
deciphered, replayed in order to gain the access which 65 system for providing secure access to a controlled item, the
rightfully belongs to the user 401, or to enable modification system comprising a database of biometric signatures, a
for other subversive purposes.                                   transmitter Subsystem comprising a biometric sensor for
             Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 15 of 23


                                                    US 9,665,705 B2
                               3                                                                     4
receiving a biometric signal, means for matching the bio               and means for emitting a secure access signal conveying
metric signal against members of the database of biometric             information dependent upon said accessibility attribute,
signatures to thereby output an accessibility attribute, and           wherein the secure access signal comprises one of at least a
means for emitting a secure access signal conveying infor              rolling code, an encrypted BluetoothTM protocol, and a
mation dependent upon said accessibility attribute, wherein            WiFiTM protocol, said method comprising the steps of:
the secure access signal comprises one of at least a rolling              receiving the transmitted secure access signal; and pro
code, an encrypted BluetoothTM protocol, and a WiFiTM                  viding conditional access to the controlled item dependent
protocol; wherein the receiver Sub-system comprises; means             upon said information.
for receiving the transmitted secure access signal; and means             According to another aspect of the present invention,
for providing conditional access to the controlled item           10
                                                                       there is provided a computer program product having a
dependent upon said information.                                       computer readable medium having a computer program
   According to another aspect of the present invention,               recorded therein for directing a processor to provide secure
there is provided a method for providing secure access to a            access to a controlled item, said computer program product
controlled item, the method comprising the steps of                    comprising:
   receiving a biometric signal;                                  15
   matching the biometric signal against members of a                     code for receiving a biometric signal;
database of biometric signatures to thereby output an acces               code for matching the biometric signal against members
sibility attribute;                                                    of a database of biometric signatures to thereby output an
   emitting a secure access signal conveying information               accessibility attribute:
dependent upon said accessibility attribute, wherein the                  code for emitting a secure access signal conveying infor
secure access signal comprises one of at least a rolling code,         mation dependent upon said accessibility attribute, wherein
an encrypted BluetoothTM protocol, and a WiFiTM protocol;              the secure access signal comprises one of at least a rolling
and                                                                    code, an encrypted BluetoothTM protocol, and a WiFiTM
   providing conditional access to the controlled item depen           protocol; and
dent upon said information.                                       25      code for providing conditional access to the controlled
   According to another aspect of the present invention,               item dependent upon said information.
there is provided a method for populating a database of                   According to another aspect of the present invention,
biometric signatures in a system for providing secure access           there is provided a computer program product having a
to a controlled item, the system comprising said database of           computer readable medium having a computer program
biometric signatures, a transmitter Subsystem comprising a        30
                                                                       recorded therein for directing a processor to populate a
biometric sensor for receiving a biometric signal, and means           database of biometric signatures in a system for providing
for emitting a secure access signal, and a receiver sub                secure access to a controlled item, said computer program
system comprising means for receiving the transmitted                  product comprising:
secure access signal, and means for providing conditional
access to the controlled item dependent upon information in       35      code for receiving a series of entries of the biometric
said secure access signal, said method comprising the steps            signal;
of:                                                                       code for determining at least one of the number of said
   receiving a series of entries of the biometric signal;              entries and a duration of each said entry;
   determining at least one of the number of said entries and             code for mapping said series into an instruction; and
a duration of each said entry;                                    40      code for populating the database according to the instruc
   mapping said series into an instruction; and                        tion.
   populating the database according to the instruction.                  According to another aspect of the present invention,
   According to another aspect of the present invention,               there is provided a computer program product having a
there is provided a method for transmitting a secure access            computer readable medium having a computer program
signal in a system for providing secure access to a controlled    45   recorded therein for directing a processor to transmit a
item, the system comprising a database of biometric signa              secure access signal in a system for providing secure access
tures, a receiver Sub-system comprising means for receiving            to a controlled item, said computer program product com
the secure access signal transmitted by a transmitter Sub              prising:
system, and means for providing conditional access to the                 code for receiving a biometric sensor by biometric signal;
controlled item dependent upon information conveyed in the        50      code for matching the biometric signal against members
secure access signal, said method comprising the steps of              of the database of biometric signatures to thereby output an
receiving a biometric sensor by biometric signal; matching             accessibility attribute; and
the biometric signal against members of the database of                   code for emitting the secure access signal conveying said
biometric signatures to thereby output an accessibility attri          information dependent upon said accessibility attribute,
bute; and emitting the secure access signal conveying said        55   wherein the secure access signal comprises one of at least a
information dependent upon said accessibility attribute,               rolling code, an encrypted BluetoothTM protocol, and a
wherein the secure access signal comprises one of at least a           WiFiTM protocol.
rolling code, an encrypted BluetoothTM protocol, and a                    According to another aspect of the present invention,
WiFiTM protocol.                                                       there is provided a computer program product having a
   According to another aspect of the present invention,          60   computer readable medium having a computer program
there is provided a method for receiving a secure access               recorded therein for directing a processor to receive a secure
signal in a system for providing secure access to a controlled         access signal in a system for providing secure access to a
item, the system comprising a database of biometric signa              controlled item, said computer program product comprising:
tures, a transmitter Subsystem comprising a biometric sensor              code for receiving the transmitted secure access signal;
for receiving a biometric signal, means for matching the          65   and
biometric signal against members of the database of bio                  code for providing conditional access to the controlled
metric signatures to thereby output an accessibility attribute,        item dependent upon said information.
             Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 16 of 23


                                                     US 9,665,705 B2
                               5                                                                      6
   According to another aspect of the present invention,                signatures for authorised users against which the request 102
there is provided a system for providing secure access, the             can be authenticated. If the identity of the user 101 is
system comprising:                                                      authenticated successfully, then the code entry module 103
   a biometric sensor for authenticating the identity of a user;        sends a signal 106 to a controller/transmitter 107. The
   a transmitter for transmitting information using a secure            controller/transmitter 107 checks, as depicted by an arrow
wireless signal dependent upon a request from the user and              112, the current rolling code in a database 113. The con
the authentication of the user identity; and                            troller 107 then updates the code and sends the updated
   a control panel for receiving the information and for                code, this being referred to as an access signal, as depicted
providing the secure access requested.                                  by an arrow 108 to a controller 109. The rolling code
   Other aspects of the invention are also disclosed.              10   protocol offers non-replay encrypted communication.
      BRIEF DESCRIPTION OF THE DRAWINGS                                    The controller 109 tests the rolling code received in the
                                                                        access signal 108 against the most recent rolling code which
   Some aspects of the prior art and one or more embodi                 has been stored in a database 115, this testing being depicted
ments of the present invention are described with reference             by an arrow 114. If the incoming rolling code forming the
to the drawings, in which:                                         15   access signal 108 is found to be legitimate, then the con
   FIG. 1 shows a prior art arrangement for providing secure            troller 109 sends a command, as depicted by an arrow 110.
acceSS,                                                                 to a controlled item 111. The controlled item 111 can be a
  FIG. 2 is a functional block diagram of an arrangement for            door locking mechanism on a secure door, or an electronic
providing secure access according to the present disclosure;            key circuit in a personal computer (PC) that is to be accessed
  FIG. 3 shows an example of a method of operation of the               by the user 101. It is noted that the controller 109 contains
remote control module of FIG. 2;                                        a receiver 118 that receives the transmitted access signal 108
   FIG. 4 shows an example of a method of operation of the              and converts it into a form that is provided, as depicted by
(fixed) control device of FIG. 2;                                       an arrow 120, into a form that the controller 109 can use.
   FIG. 5 shows incorporation of a protocol converter into                The code entry module 103 also incorporates at least one
the arrangement of FIG. 2; and                                     25   mechanism for providing feedback to the user 101. This
   FIG. 6 shows another example of how the remote access                mechanism can, for example, take the form or one or more
system operates;                                                        Light Emitting Diodes (LEDs) 122 which can provide visual
  FIG. 7 shows an access process relating to the example of             feedback, depicted by an arrow 123 to the user 101. Alter
FIG. 6;                                                                 nately or in addition the mechanism can take the form of an
  FIG. 8 shows one enrollment process relating to the              30   audio signal provided by an audio transducer 124 providing
example of FIG. 6;                                                      audio feedback 125.
  FIG. 9 shows another enrollment process relating to the                  The arrangement in FIG.2 has been described for the case
example of FIG. 6; and                                                  in which the secure code in the access signal 108 used
  FIG. 10 is a schematic block diagram of the system in                 between the sub-systems 116 and 117 is based upon the
FIG 2.                                                             35   rolling code. It is noted that this is merely one arrangement,
                                                                        and other secure codes can equally be used. Thus, for
    DETAILED DESCRIPTION INCLUDING BEST                                 example, either of the BluetoothTM protocol, or the Wi FiTM
                   MODE                                                 protocols can be used.
                                                                           Rolling codes provide a substantially non-replayable non
  It is to be noted that the discussions contained in the          40   repeatable and encrypted radio frequency data communica
“Background' section relating to prior art arrangements                 tions Scheme for secure messaging. These codes use inher
relate to discussions of documents or devices which form                ently secure protocols and serial number ciphering
public knowledge through their respective publication and/              techniques which in the present disclosure hide the clear text
or use. Such should not be interpreted as a representation by           values required for authentication between the key fob
the present inventor(s) or patent applicant that Such docu         45   (transmitter) sub-system 116 and the receiver/controller 1187
ments or devices in any way form part of the common                     109.
general knowledge in the art.                                              Rolling codes use a different code variant each time the
   Where reference is made in any one or more of the                    transmission of the access signal 108 occurs. This is
accompanying drawings to steps and/or features, which have              achieved by encrypting the data from the controller 107 with
the same reference numerals, those steps and/or features           50   a mathematical algorithm, and ensuring that successive
have for the purposes of this description the same                      transmissions of the access signal 108 are modified using a
function(s) or operation(s), unless the contrary intention              code and/or a look-up table known to both the transmitter
appears.                                                                sub-system 116 and the receiver sub-system 117. Using this
   FIG. 2 is a functional block diagram of an arrangement for           approach Successive transmissions are modified, resulting in
providing secure access according to the present disclosure.       55   a non-repeatable data transfer, even if the information from
A user 101 makes a request, as depicted by an arrow 102, to             the controller 107 remains the same. The modification of the
a code entry module 103. The code entry module 103                      code in the access signal 108 for each transmission signifi
includes a biometric sensor 121 and the request 102 takes a             cantly reduces the likelihood that an intruder can access the
form which corresponds to the nature of the sensor 121 in               information replay the information to thereby gain entry at
the module 103. Thus, for example, if the biometric sensor         60   Some later time.
121 in the code entry module 103 is a fingerprint sensor, then             The sub-system in FIG. 2 falling to the left hand side, as
the request 102 typically takes the form of a thumb press on            depicted by an arrow 116, of a dashed line 119 can be
a sensor panel (not shown) on the code entry module 103.                implemented in a number of different forms. The sub-system
   The code entry module 103 interrogates, as depicted by an            116 can for example be incorporated into a remote fob
arrow 104, a user identity database 105. Thus for example if       65   (which is a small portable device carried by the user 101),
the request 102 is the thumb press on the biometric sensor              or alternately can be mounted in a protected enclosure on the
panel 121 then the user database 105 contains biometric                 outside jamb of a secured door. The sub-system 116 com
             Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 17 of 23


                                                     US 9,665,705 B2
                            7                                                                         8
municates with the sub-system 117 on the right hand side of                The transmitter sub-system 116 is preferably fabricated in
the dashed line 119 via the wireless communication channel              the form of a single integrated circuit (IC) to reduce the
used by the access signal 108. The sub-system 117 is                    possibility of an authorised person bypassing the biometric
typically located in an inaccessible area Such as a hidden              sensor 121 in the code entry module 103 and directly forcing
roof space or alternately in a Suitable protected area Such as          the controller 107 to emit the rolling code access signal 108.
an armoured cupboard. The location of the sub-system 117                   FIG. 3 shows the method of operation of the remote
must of course be consistent with reliable reception of the             control module (i.e. the sub-system 116) of FIG. 2. The
wireless access signal 108.                                             method 200 commences with a testing step 201 in which the
   Although typically the communication channel uses a                  biometric sensor 121 in the code entry module 103 checks
wireless transmission medium, there are instances where the        10   whether a biometric signal 102 is being received. If this is
channel used by the access signal 108 can use a wired                   not the case, then the method 200 is directed in accordance
medium. This is particularly the case when the transmitter              with an NO arrow back to the step 201 in a loop. If, on the
Sub-system 116 is mounted in an enclosure on the doorjamb               other hand, the biometric signal 102 has been received, then
rather than in a portable key fob.                                      the method 200 is directed in accordance with a YES arrow
   The biometric signature database 105 is shown in FIG. 2         15   to a step 202. The step 202 compares the received biometric
to be part of the transmitter sub-system 116. However, in an            signal 102 with information in the biometric signature
alternate arrangement, the biometric signature database 105             database 105 in order to ensure that the biometric signal
can be located in the receiver sub-system 117, in which case            received 102 is that of the rightful user 101 of the sub
the communication 104 between the code entry module 103                 system 116.
and the signature database 105 can also be performed over                  A subsequent testing step 203 checks whether the com
a secure wireless communication channel Such as the one                 parison in the step 202 yields the desired authentication. If
used by the access signal 108. In the event that the secure             the biometric signature matching is authenticated, then the
access system is being applied to providing secure access to            process 200 is directed in accordance with a YES arrow to
a PC, then the secured PC can store the biometric signature             a step 204. The authentication of the biometric signature
of the authorised user in internal memory, and the PC can be       25   matching produces an accessibility attribute for the biomet
integrated into the receiver sub-system 117 of FIG. 1.                  ric signal 102 in question. The accessibility attribute estab
   In the event that the sub-system 116 is implemented as a             lishes whether and under which conditions access to the
remote fob, the combination of the biometric verification               controlled item 111 should be granted to a user. Thus, for
and the strongly encrypted wireless communication pro                   example, the accessibility attribute may comprise one or
vides a particularly significant advantage over current sys        30   more of an access attribute (granting unconditional access),
tems. The remote key fob arrangement allows easy instal                 a duress attribute (granting access but with activation of an
lation, since the wired communication path 404 (see FIG. 1)             alert tone to advise authorities of the duress situation), an
is avoided. Other existing wiring elements of the present               alert attribute (sounding a chime indicating that an unau
systems 400 can be used where appropriate. When the                     thorised, but not necessarily hostile, person is seeking
sub-system 116 is implemented as a remote fob, the fob             35   access, and a telemetry attribute, which represents a com
incorporates the biometric (eg fingerprint) authentication              munication channel for communicating state information for
arrangement, in which case only one biometric signature is              the transmitter Sub-system to the receiver Sub-system Such
stored in the fob. This arrangement reduces the requirements            as a “low battery' condition. The step 204 enables the user
on the central database 115. Once the key fob authenticates             101 to select a control option by providing one or more
the user through biometric signature (eg fingerprint) verifi       40   additional signals (not shown) to the controller 107. Thus for
cation, the rolling code in the access signal 108 is transmit           example the control option could enable the user 101 to
ted to the controller 109 for authorisation of the user for that        access one of a number of secure doors after his or her
location at that time.                                                  identity has been authenticated in the step 203. In the
   In addition to authenticating the user 101 the biometric             subsequent step 205 the controller 107 sends the appropriate
sensor 121 in the code entry module 103 in conjunction with        45   access signal 108 to the controller 109. The process 200 is
the controller 107 can also check other access privileges of            then directed in accordance with an arrow 206 back to the
the user 101. These access privileges can be contained in the           step 201.
database 105 which can be located either locally in the                   Thus for example the sub-system 116 can be provided
remote key fob, or in the receiver sub-system 117 as                    with a single biometric sensor 121 in the code entry module
previously described. In one example, Tom Smith can firstly        50   103 which enables the user 101 to select one of four door
be authenticated as Tom Smith using the thumb press by                  entry control signals by means of separate buttons on the
Tom on the biometric sensor panel (not shown). After Tom's              controller 107 (not shown). This would enable the user 101,
personal biometric identity is authenticated, the transmitter           after authentication by the biometric sensor 121 in the code
sub-system 116 can check if Tom Smith is in fact allowed to             entry module 103 and the controller 107 to obtain access to
use the particular door secured by the device 111 on week          55   any one of the aforementioned for secure doors.
ends. Thus the security screening offered by the described                 Returning to the testing step 203, if the signature com
arrangement can range from simple authentication of the                 parison indicates that the biometric signal 102 is not authen
user's identity, to more comprehensive access privilege                 tic, and has thus not been received from the proper user, then
Screening.                                                              the process 200 is directed in accordance with a NO arrow
   The incorporation of the biometric sensor 121 into the          60   back to the step 201. In an alternate arrangement, the NO
code entry module 103 in the form of a remote key fob also              arrow from the step 203 could lead to a disabling step which
means that if the user 101 loses the remote key fob, the user           would disable further operation of the sub-system 116, either
need not be concerned that someone else can use it. Since the           immediately upon receipt of the incorrect biometric signal
finder of the lost key fob will not be able to have his or her          102, or after a number of attempts to provide the correct
biometric signal authenticated by the biometric sensor 121         65   biometric signal 102.
in the code entry module 103, the lost key fob is useless to               FIG. 4 shows the method of operation of the control
anyone apart from the rightful user 101.                                sub-system 117 of FIG. 2. The method 300 commences with
             Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 18 of 23


                                                     US 9,665,705 B2
                                                                                                    10
a testing step 301 which continuously checks whether the               by replacing the code entry module 403 and the transmission
access signal 108 has been received from 107. The step 301             path 404, leaving the other components of the system 400
is performed by the controller 109. As long as the access              (i.e., the controller 405, the code database 407, and the
signal 108 is not received the process 300 is directed in              controlled item 409, together with existing wiring 408 and
accordance with a NO arrow in a looping manner back to the             406), largely intact. Minor modifications might however be
step 301. When the access signal 108 is received, the process          necessary. When upgrading systems in this manner, the
300 is directed from the step 301 by means of a YES arrow              sub-system 116 can either be used in a remote fob configu
to a step 302. In the step 302, the controller 109 compares            ration, or can be placed in a secure housing on an external
the rolling code received by means of the access signal 108            door jamb.
with a reference code in the database 115. A subsequent           10
                                                                          From a practical perspective, incorporating the protocol
testing step 303 is performed by the controller 109. In the            converter 501 into an existing controller 109" would require
step 303 if the code received on the access signal 108 is              direct wiring of the converter 501 into the housing of the
Successfully matched against the reference code in the                 Secure controller 109'.
database 115 then the process 300 is directed in accordance               FIG. 6 shows another process 700 of operation of the
with a YES arrow to a step 304.                                   15
   In the step 304 the controller 109 sends the control signal         remote access system. The process 700 commences with a
110 to the controlled item 111 (for example opening the                step 701 that determines if a biometric signal has been
secured door). The process 300 is then directed from the step          received by the biometric sensor 121 in the code entry
304 as depicted by an arrow 305 back to the step 301.                  module in FIG. 2. If not, then the process 700 follows a NO
Returning to the testing step 303 if the code received on the          arrow back to the step 701. If however a biometric signal has
access signal 108 is not successfully matched against the              been received, then the process 700 follows a YES arrow to
reference code in the database 115 by the controller 109 then          a step 702 that determines if the user ID database 105 in FIG.
the process 300 is directed from the step 303 in accordance            2 is empty. This would be the case, for example, if the code
with a NO arrow back to the step 301.                                  entry module is new and has never been used, or if the user
   As was described in regard to FIG. 3, in an alternate          25   101 has erased all the information in the database 105.
arrangement, the process 300 could be directed, if the code               If the database 105 is empty, then the process 700 is
match is negative, from the step 303 to a disabling step               directed by an arrow 703 to 706 in FIG. 8 which depicts a
which would disable the sub-system 117 if the incorrect                process 800 dealing with the enrollment or the administra
code where received once or a number of times.                         tion function for loading relevant signatures into the data
   FIG. 5 shows incorporation of a protocol converter into        30   base 105. If on the other hand the database 105 is not empty,
the arrangement of FIG. 2. In the arrangement of FIG. 2 the            then the process 700 is directed to a step 704 that determines
receiver 118 in the controller 109 is able to directly receive         if the biometric signal that has been received is an admin
and process the rolling code in the access signal 108 in a             istrator's biometric signal.
manner as to provide, as depicted by the arrow 120, the                   The disclosed remote entry system can accommodate at
necessary information to the controller 109. FIG. 5 shows         35   least three classes of user, namely administrators, (ordinary)
how an existing controller depicted by a reference numeral             users, and duress users. The administrators have the ability
109' that uses Wiegand input signalling can be used in the             to amend data stored, for example, in the database 105,
disclosed arrangement when alarm systems are upgraded.                 while the ordinary users do not have this capability. The first
FIG. 5 shows how the incoming access signal 108 is                     user of the code entry module 103, whether this is the user
received by a receiver 118'' as is the case in FIG. 2. In FIG.    40   who purchases the module, or the user who programs the
5 however the receiver 118' provides, as depicted by an                module 103 after all data has been erased from the database
arrow 503, the received rolling code from the access signal            105, is automatically categorised as an administrator. This
108 to a rolling code/Wiegand protocol converter 501. The              first administrator can direct the system 100 to either accept
converter 501 converts, as depicted by an arrow 504, the               further administrators, or alternately to only accept further
incoming rolling code 503 to a form that can be used by the       45   ordinary users.
controller 109" that is designed to handle Wiegand protocol               Although the present description refers to “Users', in fact
incoming signals. Therefore, the converted incoming signal             it is “fingers' which are the operative entities in system
504 is in the Wiegand format.                                          operation when the biometric sensor 121 (see FIG. 2) is a
   The converter 501 uses a microprocessor-based arrange               fingerprint sensor. In this event, a single user can enroll two
ment running software code to process the incoming rolling        50   or more of his or her own fingers as separate administrators
code information 503 and decode this information 503 to                or (ordinary) users of the system, by storing corresponding
clear text form. The converter 501 converts this clear text to         fingerprints for corresponding fingers in the database 105 via
a Wiegand variable bit-length data stream. In FIG. 2, the              the enrollment process 800 (see FIG. 8).
receiver 118 performs the conversion of the incoming rolling              Some class overlap is possible. Thus a stored signature
code access signal 108 to clear text which enables the            55   can belong to an administrator in the duress class.
controller 109 to identify the serial number of the originating           The first administrator can provide control information to
key fob sub-system 116 to enable the access rights of the              the code entry module by providing a succession of finger
user to be verified.                                                   presses to the biometric sensor 121, providing that these
   Further to the Wiegand conversion arrangement, the pro              Successive presses are of the appropriate duration, the appro
tocol converter 501 approach can be adapted to convert            60   priate quantity, and are input within a predetermined time. In
between the incoming rolling code 503 (or any other appro              one arrangement, the control information is encoded by
priate secure code) to any other convenient protocol used by           either or both (a) the number of finger presses and (b) the
the controller 169'.                                                   relative duration of the finger presses. If the successive
   The advantage of the rolling code/Wiegand converter 501             finger presses are provided within this predetermined time,
is that security system upgrades can be made without              65   then the controller 107 accepts the presses as potential
replacing Wiegand compatible controller 109'. Accordingly,             control information and checks the input information against
existing systems as are described in FIG. 1 can be upgraded            a stored set of legal control signals.
             Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 19 of 23


                                                     US 9,665,705 B2
                           11                                                                        12
  One example of a legal control signal can be expressed as            controller 109 in the receiver sub-system 117 sounds an alert
follows:                                                               tone using a bell (not shown) or the like.
   “Enroll an ordinary user’->dit, dit, dit, dah where “dit' is           Returning to FIG. 7, if the step 603 determines that the
a finger press of one seconds duration (provided by the user           biometric signal is not in the duress class, then the process
101 in response to the feedback provided by the Amber LED         5    600 proceeds according to a NO arrow to the step 605. The
as described below), and “dah' is a finger press of two                step 605 determines if the code entry module 103 has a low
seconds duration.                                                      battery condition, in which event the process 600 proceeds
   In the event that a legitimate sequence of finger presses           according to a YES arrow to a step 606 that prepares a
are not delivered within the predetermined time, then the              telemetry bit for insertion into the access signal 108. The
presses are considered not to be control information and
                                                                  10   aforementioned telemetry bit is an access attribute of the
merely to be presses intended to provide access to the                 biometric signal 102. Thereafter, the process proceeds to a
controlled item 111. Legitimate control sequences are                  step 607.
                                                                          If the step 605 determines that telemetry signalling is not
defined in Read Only Memory (ROM) in the controller 107.               required, then the process 600 proceeds according to a NO
   The code entry module 103 has feedback signalling              15   arrow to the step 607. The step 607 checks the biometric
mechanisms 122, implemented for example by a number of                 signal against the signatures in the database 105. If the
LEDs, and 124, implemented by an audio transducer. The                 received biometric signal matches a legitimate signature in
LEDs 122 and the audio transducer 124 are used by the                  the database 105, then the process is directed to a step 608
controller to signal the state of the code entry module 103 to         that prepares an “access' bit for insertion into the access
the user 101, and to direct the administration process. Thus,          signal 108. This access bit directs the controller 109 in the
in one example, three LEDs, being Red, Amber and Green                 receiver sub-system 117 to provide access to the controlled
are provided.                                                          item 111. The aforementioned access bit is an access attri
   When the Amber LED is flashing, it means “Press the                 bute of the biometric signal 102. The process 600 then
sensor'. When the Amber LED is steady ON, it means                     proceeds to a step 610.
“Maintain finger pressure'. When the Amber LED is OFF, it         25      If the step 607 determines that the biometric input signal
means “Remove finger pressure'. When the system enters                 does not match any legitimate signatures in the database
the enrollment state (depicted by the process 800 in FIG. 8),          105, then the process 600 proceeds according to a NO arrow
then the audio transducer 124 emits the “begin enrollment              to a step 609 that prepares an “alert” bit for insertion into the
signal (dit dit dit dit) and the Red LED flashes. Enrollment           access signal 108. The aforementioned alert bit is an access
of a normal user (according to the step 807 in FIG. 8) is         30   attribute of the biometric signal 102. This alert bit directs the
signaled by the OK audio signal (dit dit) and a single blink           controller 109 (a) not to provide access to the controlled item
of the Green LED.                                                      111, and (b) to provide an alert tone, like ringing a chime or
   Returning to the step 704, if the step determines that the          a bell (not shown), to alert personnel in the vicinity of the
biometric signal received is an administrator's signal, then           receiver sub-system 117 that an unauthorised user is
the process 700 is directed by a YES arrow to 706 in FIG.         35   attempting to gain access to the controlled item 111. The
8 as depicted by the arrow 703. If on the other hand, the step         alert bit can also cause a camera mounted near the controlled
704 indicates that the received biometric signal does not              item 111 to photograph the unauthorised user for later
belong to an administrator then the process 700 is directed            identification of that person. The camera can be activated if
by a NO arrow to 707 in FIG. 7.                                        the person attempting to gain access is unauthorised, and
   FIG. 7 shows the access process 600 by which a biometric       40   also if the person attempting to gain access is authorised but
signal 102 (see FIG. 2) is processed in order to provide               uses a duress signature.
access to the controlled item 111, or to take other action.               An optional additional step (not shown) can prepare an
Entering the process at 707 from FIG. 6, the process 600               identification field for insertion into the access signal 108.
proceeds to a step 602 that compares the received biometric            This sends, to the receiver sub-system 117. ID information
signature to signatures stored in the database 105. A follow      45   that the receiver Sub-system can use to construct an audit
ing step 603 determines if the received signal falls into the          trail listing which users, having signatures in the database
“duress' category. Signatures in this category indicate that           105, have been provided with access to the controlled item
the user 101 is in a coercive situation where, for example, an         111.
armed criminal is forcing the user 101 to access the secure               The process 600 is then directed to the step 610 which
facility (such as a bank door). If the step 603 determines that   50   inserts the various user defined bits into the access signal
the signature is in the duress class, then a following step 604        108 and sends the signal 108 to the receiver sub-system 117.
prepares a "duress' bit for incorporation into the code access         Thereafter, the process 600 is directed by an arrow 611 to
signal 108. The aforementioned duress bit is an access                 705 in FIG. 6.
attribute of the biometric signal 102. Thereafter the process             FIG. 8 shows a process 800 for implementing various
600 proceeds to a step 605.                                       55   enrollment procedures. The process 800 commences at 706
   Modules used in the code entry module for producing the             from FIG. 6 after which a step 801 determines if the
rolling code enable a number of user defined bits to be                biometric signal is a first administrators input (which is the
inserted into the access signal 108, and these bits can be used        case if the database 105 is empty). If this is the case, then the
to effect desired control functions in the receiver sub-system         process 800 is directed to a step 802 that stores the admin
117. The disclosed system 100 utilises four such user bits,       60   istrator's signature in the database 105. From a terminology
namely (a) to indicate that the user belongs to the duress             perspective, this first administrator, or rather the first admin
category, (b) to indicate a “battery low condition, or other           istrator's first finger (in the event that the biometric sensor
desired system state or “telemetry” variable, for the code             121 in FIG. 2 is a fingerprint sensor), is referred to as the
entry module 103, (c) to indicate that the biometric signal            “superfinger. Further administrator's fingers are referred to
represents a legitimate user in which case the secure access      65   as admin-fingers, and ordinary users fingers are referred to
to the controlled item 111 is to be granted, or (d) to indicate        merely as “fingers’. The reason that someone would enroll
that the biometric signal is unknown, in which case the                more than one of their own fingers into the system is to
              Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 20 of 23


                                                      US 9,665,705 B2
                               13                                                                     14
ensure that even in the event that one of their enrolled fingers         a step 907. The step 907 emits a “Rejection” tone, after
is injured, the person can still operate the system using                which the process 900 is directed, according to an arrow 908
another enrolled finger.                                                 to 705 in FIG. 6. Returning to the step 906, if the incoming
   It is noted that the step 802, as well as the steps 805, 807          biometric signal is legible, then the process 900 follows a
and 809 involve sequences offinger presses on the biometric              YES arrow to a step 909. The step 909 determines whether
sensor 121 in conjunction with feedback signals from the                 the finger press exceeds a predetermined time. If this is not
LEDs 122 and/or the audio speaker 124. The process 800                   the case, then the process 900 follows a NO arrow to a step
then proceeds to a step 810 that determines if further                   910 which stores the biometric signal, which in the present
enrollment procedures are required. If this is the case, then            case is a fingerprint signature. Thereafter the process 900
the process 800 proceeds by a YES arrow back to the step            10   follows an arrow 911 to 705 in FIG. 6.
801. If no further enrollment procedures are required, then                 Returning to the step 909 if the finger press does exceed
the process 800 proceeds by a NO arrow to 705 in FIG. 6.                 the predetermined period, then the process follows a YES
   Returning to the step 801, if the biometric signal is not a           arrow to a step 912. The step 912 erases relevant signatures
first administrator's signal, then the process 800 proceeds by           depending upon the attributes of the incoming biometric
a NO arrow to a step 803. The step 803 determines if a              15   signal. Thus, for example, if the incoming biometric signal
further administrator signature is to be stored. It is noted that        belongs to an ordinary user, then the ordinary user's signa
all signatures stored in the database are tagged as belonging            ture in the database 105 is erased by the step 912. If, on the
to one or more of the classes of administrator, ordinary user,           other hand, the incoming biometric signal belongs to the first
and duress users. If a further administrator signature is to be          administrator, then all the signatures in the database 105 are
stored, then the process 800 proceeds by a YES arrow to the              erased. Administrators who are not the first administrator
step 802 that stores the biometric signal as a further admin             can be granted either the same powers as the first adminis
istrator's signature.                                                    trator in regard to erasure of signatures, or can be granted the
   If a further administrator's signature is not required, then          same powers as ordinary user in this respect.
the process 800 proceeds according to a NO arrow to a step                  Once the step 912 has completed erasure of the relevant
804 that determines if a duress signature is to be stored. If       25   signatures, then the process 900 follows an arrow 913 to 705
this is the case then the process 800 follows a YES arrow to             in FIG. 6.
a step 805 that stores a duress signature. The process 800                  FIG. 10 is a schematic block diagram of the system in
then proceeds to the step 810. If however the step 804                   FIG. 2. The disclosed secure access methods are preferably
determines that a duress signature is not required, then the             practiced using a computer system arrangement 100', Such
process 800 proceeds by a NO arrow to s step 806.                   30   as that shown in FIG. 10 wherein the processes of FIGS. 3-4,
   The step 806 determines if a further simple signature (i.e.           and 6-9 may be implemented as Software. Such as applica
belonging to an ordinary user) is to be stored. If a further             tion program modules executing within the computer system
simple signature is to be stored, then the process 800                   100'. In particular, the method steps for providing secure
proceeds by a YES arrow to the step 807 that stores the                  access are effected by instructions in the software that are
biometric signal as a further ordinary signature.                   35   carried out under direction of the respective processor
   If a further simple signature is not required, then the               modules 107 and 109 in the transmitter and receiver sub
process 800 proceeds according to a NO arrow to a step 808               systems 116 and 117. The instructions may be formed as one
that determines if any or all signatures are to be erased from           or more code modules, each for performing one or more
the database 105. If this is the case then the process 800               particular tasks. The software may also be divided into two
follows a YES arrow to a step 809 that erases the desired           40   separate parts, in which a first part performs the provision of
signatures. The process 800 then proceeds to the step 810. If            secure access methods and a second part manages a user
however the step 804 determines that no signatures are to be             interface between the first part and the user. The software
erased, then the process 800 proceeds by a NO arrow to the               may be stored in a computer readable medium, including the
step 810.                                                                storage devices described below, for example. The software
   FIG. 9 shows another enrollment process relating to the          45   is loaded into the transmitter and receiver sub-systems 116
example of FIG. 6. The process 900 commences at 706 from                 and 117 from the computer readable medium, and then
FIG. 6 after which a step 901 determines if the received                 executed under direction of the respective processor mod
biometric signal comes from the first administrator. If this is          ules 107 and 109. A computer readable medium having such
the case, then the process 900 proceeds according to a YES               Software or computer program recorded on it is a computer
arrow to a step 902. The step 902 emits an “Enrollment” tone        50   program product. The use of the computer program product
and flashes the green LED once only. Thereafter, a step 905              in the computer preferably effects an advantageous appara
reads the incoming biometric signal which is provided by                 tus for provision of secure access.
the user as directed by the Amber LED. When the Amber                       The following description is directed primarily to the
LED flashes continuously, this directs the user to “Apply                transmitter sub-system 116, however the description applies
Finger. When the Amber LED is in a steady illuminated               55   in general to the operation of the receiver sub-system 117.
state, this directs the user to “Maintain Finger Pressure'.              The computer system 100' is formed, having regard to the
Finally, when the amber LED is off, this directs the user to             transmitter sub-system 116, by the controller module 107.
“Remove Finger'.                                                         input devices such as the bio sensor 121, output devices
   Returning to the step 901, if the incoming biometric signal           including the LED display 122 and the audio device 124. A
does not belong to the first administrator, then the process        60   communication interface/transceiver 1008 is used by the
900 proceeds according to a NO arrow to a step 903. The                  controller module 107 for communicating to and from a
step 903 emits an “Enrollment” tone, and flashes the Red                 communications network 1020. Although FIG. 2 shows the
LED in an on-going fashion. Thereafter; the process 900                  transmitter Sub-system 116 communicating with the receiver
proceeds according to an arrow 904 to the step 905.                      sub-system 117 using a direct wireless link for the access
   Following the step 905, a step 906 determines whether the        65   signal 108, this link used by the access signal 108 can be
incoming biometric signal is legible. If this is not the case,           effected over the network 1020 forming a tandem link
then the process 900 proceeds according to a NO arrow to                 comprising 108-1020-108'. The aforementioned communi
               Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 21 of 23


                                                    US 9,665,705 B2
                            15                                                                       16
cations capability can be used to effect communications                    a transmitter Sub-system controller configured to match
between the transmitter sub-system 116 and the receiver                       the biometric signal against members of the database
sub-system 117 either directly or via the Internet, and other                 of biometric signatures to thereby output an acces
network systems, such as a Local Area Network (LAN) or                        sibility attribute; and
a Wide Area Network (WAN).                                                 a transmitter configured to emit a secure access signal
   The controller module 107 typically includes at least one                  conveying information dependent upon said acces
processor unit 1005, and a memory unit 1006, for example                      sibility attribute; and
formed from semiconductor random access memory (RAM)                    a receiver Sub-system comprising:
and read only memory (ROM). The controller module 107                      a receiver Sub-system controller configured to:
also includes an number of input/output (I/O) interfaces         10           receive the transmitted secure access signal; and
including an audio-video interface 1007 that couples to the                   provide conditional access to the controlled item
LED display 122 and audio speaker 124, an I/O interface                          dependent upon said information;
1013 for the bio-sensor 121, and the interface 1008 for
                                                                        wherein the transmitter sub-system controller is further
                                                                           configured to:
communications. The components 1007, 1008, 1005, 1013            15        receive a series of entries of the biometric signal, said
and 1006 the controller module 107 typically communicate                      series being characterised according to at least one of
via an interconnected bus 1004 and in a manner which                            the number of said entries and a duration of each said
results in a conventional mode of operation of the controller                   entry;
107 known to those in the relevant art.                                    map said series into an instruction; and
   Typically, the application program modules for the trans                populate the data base according to the instruction,
mitter sub-system 116 are resident in the memory 1006                         wherein the controlled item is one of: a locking
iROM, and are read and controlled in their execution by the                   mechanism of a physical access structure or an
processor 1005. Intermediate storage of the program and any                   electronic lock on an electronic computing device.
data fetched from the bio sensor 121 and the network 1020               2. The system according to claim 1, wherein the trans
may be accomplished using the RAM in the semiconductor           25   mitter sub-system controller is further configured to:
memory 1006. In some instances, the application program                 provide a signal for directing input of the series of entries
modules may be supplied to the user encoded into the ROM                   of the biometric signal;
in the memory 1006. Still further, the software modules can             incorporate into the secure access signal an identification
also be loaded into the transmitter sub-system 116 from                    field identifying the biometric signal if the signal
other computer readable media, say over the network 1020.        30        matches a member of the database; and
The term “computer readable medium' as used herein refers               construct an audit trail of biometric signals provided to
to any storage or transmission medium that participates in                 the biometric sensor in order to access the controlled
providing instructions and/or data to the transmitter Sub                  item.
system 116 for execution and/or processing. Examples of                  3. The system according to claim 1, wherein the database
storage media include floppy disks, magnetic tape, CD            35   of biometric signatures comprises signatures in at least one
ROM, a hard disk drive, a ROM or integrated circuit, a                of a system administrator class, a system user class, and a
magneto-optical disk, or a computer readable card Such as a           duress class, the accessibility attribute comprising:
PCMCIA card and the like, whether or not such devices are                an access attribute if the biometric signal matches a
internal or external of the transmitter sub-system 116.                     member of the database of biometric signatures;
Examples of transmission media include radio or infra-red        40      a duress attribute if the biometric signal matches a mem
transmission channels as well as a network connection to                    ber of the database of biometric signatures and said
another computer or networked device, and the Internet or                   member belongs to the duress class; and
Intranets including e-mail transmissions and information                 an alert attribute if the biometric signal does not match a
recorded on Websites and the like.                                          member of the database of biometric signatures.
                                                                 45      4. The system according to claim 1, wherein the biometric
               INDUSTRIAL APPLICABILITY                               sensor is responsive to one of Voice, retinal pattern, iris
                                                                      pattern, face pattern, and palm configuration, and/or the
   It is apparent from the above that the arrangements                database of biometric signatures is located in at least one of
described are applicable to the security industry.                    the transmitter Sub-system and the receiver Sub-system.
  The foregoing describes only some embodiments of the           50      5. The system according to claim 1, wherein said condi
present invention, and modifications and/or changes can be            tional access comprises one of
made thereto without departing from the scope and spirit of              provision of access to the controlled item if the accessi
the invention, the embodiments being illustrative and not                   bility attribute comprises an access attribute:
restrictive.                                                             provision of access to the controlled item and Sounding of
  The system 100 can also be used to provide authorised          55         an alert if the accessibility attribute comprises a duress
access to lighting systems, building control devices, exterior             attribute; and
or remote devices such as air compressors and so on. The                denial of access to the controlled item and Sounding of an
concept of “secure access” is thus extendible beyond mere                  alert if the accessibility attribute comprises an alert
access to restricted physical areas.                                       attribute.
                                                                 60      6. The system as claimed in claim 1, wherein the biomet
  The invention claimed is:                                           ric sensor is further configured to authenticate the identity of
   1. A system for providing secure access to a controlled            a user,
item, the system comprising:                                            wherein the transmitter is further configured to transmit
   a memory comprising a database of biometric signatures;                information capable of granting access to the controlled
   a transmitter Sub-system comprising:                          65       item using a secure wireless signal dependent upon a
      a biometric sensor configured to receive a biometric                request from the user and the authentication of the user
        signal;                                                           identity; and
             Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 22 of 23


                                                     US 9,665,705 B2
                             17                                                                        18
  the system further comprising a control panel configured                 12. The method according to claim 11, wherein populat
      to receive the information and provide the secure                 ing the database of biometric signatures further comprises
      access requested.                                                 enrolling a biometric signature into the database of biomet
   7. The system according to claim 6, wherein the control              ric signatures, and wherein enrolling the biometric signature
panel includes a converter configured to receive the Secure             into the database comprises:
wireless signal and output the information, and/or the bio                 receiving a biometric signal; and
metric sensor is configured to authenticate the identity of the            enrolling the biometric signal as an administrator signa
user by comparing a biometric input from the user with a                      ture in response to the database of biometric signatures
biometric signature for the user in a biometric database,                     being empty.
and/or the biometric sensor, the biometric database, and the       10
                                                                           13. The method according to claim 12, wherein enrolling
transmitter are located in a remote fob.
   8. The system according to claim 7, wherein the secure               the biometric signature further comprises receiving another
wireless signal comprises an RF carrier and a rolling code,             biometric signal to confirm the enrolling of the biometric
and the converter converts the rolling code to the Wiegand              signal as an administrator signature, and wherein enrolling
protocol.                                                          15   the biometric signature is dependent upon generation of a
   9. The system according to claim 1, wherein:                         feedback signal adapted to direct provision of at least one of
   the transmitter Sub-system and the receiver Sub-system               the biometric signal and the other biometric signal.
      are collocated in the electronic computing device.                   14. A non-transitory computer readable storage medium
   10. A transmitter Sub-system for operating in a system for           storing a computer program comprising instructions, which
providing secure access to a controlled item, wherein the               when executed by processors causes the processors to:
transmitter Sub-system comprises:                                          receive a series of entries of a biometric signal;
   a biometric sensor configured to receiving a biometric                 determine at least one of a number of said entries and a
      signal;                                                                duration of each of said entries;
   a controller configured to match the biometric signal                  map said series into an instruction;
      against members of a database of biometric signatures        25     populate a database of biometric signatures according to
      to thereby output an accessibility attribute; and                      the instruction;
   a transmitter configured to emit a secure access signal                receive the biometric signal;
      conveying said information dependent upon said acces                match the biometric signal against members of the data
      sibility attribute:                                                   base of biometric signatures to thereby output an acces
   wherein the controller is further configured to:                30
                                                                             sibility attribute:
      receive a series of entries of the biometric signal, said           emit a secure access signal conveying information depen
         series being characterised according to at least one of            dent upon said accessibility attribute; and
       the number of said entries and a duration of each said
       entry;                                                             provide conditional access to a controlled item dependent
      map said series into an instruction; and                     35       upon said information, wherein the controlled item is
      populate the database according to the instruction,                   one of a locking mechanism of a physical access
         wherein the controlled item is one of a locking                     structure or an electronic lock on an electronic com
         mechanism of a physical access structure or an                      puting device.
         electronic lock on an electronic computing device.                15. A system for providing secure access to a controlled
   11. A method for providing secure access to a controlled        40   item, the system comprising:
item in a system comprising a database of biometric signa                 a memory comprising a database of biometric signatures;
tures, a transmitter Sub-system comprising a biometric sen                a transmitter Sub-system comprising:
Sor configured to receive a biometric signal, and a transmit                 a biometric sensor capable of receiving a biometric
ter configured to emit a secure access signal capable of                        signal;
granting access to the controlled item, and a receiver Sub         45        a transmitter Sub-system controller capable of matching
system comprising a receiver Sub-system controller config                       the biometric signal against members of the database
ured to receive the transmitted secure access signal, and                       of biometric signatures to thereby output an acces
provide conditional access to the controlled item dependent                     sibility attribute; and
upon information in said secure access signal, the method                    a transmitter capable of emitting a secure access signal
comprising:                                                        50           conveying information dependent upon said acces
   populating the database of biometric signatures by:                          sibility attribute; and
      receiving a series of entries of the biometric signal;              a receiver Sub-system comprising:
      determining at least one of the number of said entries                 a receiver sub-system controller capable of:
         and a duration of each said entry;                                     receiving the transmitted secure access signal; and
      mapping said series into an instruction; and                 55           providing conditional access to the controlled item
      populating the database according to the instruction;                        dependent upon said information;
   receiving the biometric signal;                                        wherein the transmitter sub-system controller is further
   matching the biometric signal against members of the                      capable of:
      database of biometric signatures to thereby output an                  receiving a series of entries of the biometric signal, said
      accessibility attribute:                                     60           series being characterised according to at least one of
   emitting a secure access signal conveying information                       the number of said entries and a duration of each said
      dependent upon said accessibility attribute; and                         entry;
   providing conditional access to the controlled item depen                 mapping said series into an instruction; and
      dent upon said information, wherein the controlled item                populating the data base according to the instruction,
      is one of a locking mechanism of a physical access           65          wherein the controlled item is one of: a locking
     structure or an electronic lock on an electronic com                      mechanism of a physical access structure or an
     puting device.                                                            electronic lock on an electronic computing device.
              Case 6:21-cv-00166 Document 1-2 Filed 02/23/21 Page 23 of 23


                                                      US 9,665,705 B2
                               19                                                                      20
   16. A transmitter Sub-system for operating in a system for            ing access to the controlled item, and a receiver Sub-system
providing secure access to a controlled item, wherein the                comprising a receiver Sub-system controller capable of
transmitter Sub-system comprises:                                        receiving the transmitted secure access signal, and providing
   a biometric sensor capable of receiving a biometric signal;           conditional access to the controlled item dependent upon
   a controller capable of matching the biometric signal                 information in said secure access signal, the method com
      against members of a database of biometric signatures              prising:
      to thereby output an accessibility attribute; and                     populating the database of biometric signatures by:
   a transmitter capable of emitting a secure access signal                   receiving a series of entries of the biometric signal;
      conveying said information dependent upon said acces                    determining at least one of the number of said entries
      sibility attribute:                                           10
                                                                                 and a duration of each said entry;
   wherein the controller is further capable of:                              mapping said series into an instruction; and
      receiving a series of entries of the biometric signal, said             populating the database according to the instruction;
         series being characterised according to at least one of            receiving the biometric signal;
        the number of said entries and a duration of each said
        entry;                                                      15      matching the biometric signal against members of the
     mapping said series into an instruction; and                             database of biometric signatures to thereby output an
     populating the database according to the instruction,                    accessibility attribute:
        wherein the controlled item is one of a locking                     emitting a secure access signal conveying information
        mechanism of a physical access structure or an                        dependent upon said accessibility attribute; and
        electronic lock on an electronic computing device.                  providing conditional access to the controlled item depen
   17. A method for providing secure access to a controlled                   dent upon said information, wherein the controlled item
item in a system comprising a database of biometric signa                     is one of a locking mechanism of a physical access
                                                                              structure or an electronic lock on an electronic com
tures, a transmitter Sub-system comprising a biometric sen                    puting device.
Sor capable of receiving a biometric signal, and a transmitter
capable of emitting a secure access signal capable of grant
